Case 8:20-cr-00058-VMC-JSS Document 15 Filed 06/29/20 Page 1 of 2 PagelD 91

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
UNITED STATES OF AMERICA
Vv. CASE NO. 8:20-cr-58-T-33JSS
(FILED UNDER SEAL)
PATSY TRUGLIA, and
RUTH BIANCA FERNANDEZ

NOTICE OF PENDENCY OF RELATED CASES
The United States of America notifies this Court, under Rule 1.04 of the
Local Rules of the United States District Court, Middle District of Florida, ;

regarding two related cases.

1. This sealed case is pending before the Court. The United States is
presently planning to make coordinated arrests in this case during July 2020.

2. The United States has recently filed two cases under seal that
relate directly to this case.

3. The first case is styled United States v, Michael Nolan, Case No.
8:20-cr-0195-T-35AAS, United States District Judge Mary S. Scriven presiding
(the “Nolan case”). Nolan Case, Doc. 1. The Nolan case was instituted under
seal via the filing of an Information, proposed plea agreement, and other
related documents. The defendant in the Nolan case has acknowledged his

criminal role in the conduct charged in this case.
Case 8:20-cr-00058-VMC-JSS Document 15 Filed 06/29/20 Page 2 of 2 PagelD 92

4. The second case is styled United States v. Richard Epstein, Case
No. 8:20-cr-0196-T-33AAS (the “Epstein case”), now pending before this
Court. Epstein Case, Doc. 1. The Epstein case was also instituted under seal via
the filing of an Information, proposed plea agreement, and other related
documents. The defendant in the Epstein case has acknowledged his criminal
role in the conduct charged in this case.

3. As a result, all three cases concern directly overlapping issues of

law and facts.

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

oy Heder Aide rSte
Jay G. Trezevant
Assistant United States Attorney
Florida Bar No. 0802093
400 N. Tampa Street, Suite 3200
Tampa, Florida 33602-4798
Telephone: (813) 274-6000
Facsimile: (813) 274-6125
E-mail: jay.trezevant@usdoj.gov
